THE      ATTORNEY    GENERAL
                         OF TEXAS




    Mr. Fred Toler                      Opinion No. ~~-878
    Executive Director
    Commission on Law                   Re: Whether the Texas Com-
      Enforcement Officer               mission on Law Enforcement
      Standards and Education           Officer Standards and Edu-
    1606 Headway Circle, Suite 100      cation  is authorized   to
    Austin, Texas 78754                 accept license    applica-
                                        tions for public  security
                                        officers employed by the
                                        Port of Houston (RQ-1322)

    Dear Mr. Toler:

         you ask whether the Commission on Law Enforcement
P
    Officer Standards  and Education may accept applications
    submitted by the Port of Houston Authority (the Authority)
    for licenses that would allow certain of the Authority's
    employees to act as "public security officers" as defined
    in article 4413(29aa), section   6(h), V.T.C.S.1    Because
    the Authority  has no power to employ     "public security
    officers," it has no authority to submit applications   for
    licenses for such individuals.

         The Authority, formerly known as the Harris County   -
    Houston Ship Channel Navigation District, is a "navigation
    district" organized pursuant to article XVI, section    59,
    of the Texas Constitution.  See aenerailv Attorney General
    Opinion H-137 (1973) for a discussion   of the origin and
    evolution of the Authority in the law. The Authority is a



       1. Article 4413(29aa) has been repealed and codified
    in section 415 of the Government Code.   Sections 6(c) and
    6(h) of article 4413(29aa) were amended  subsequent to the
    general codification     of   article   4413(29aa).    The
    effectiveness of the amendments   is not hindered by the
    action of the same legislature in providing  for repeal of
    the statute precedent to its codification.     Gov't Code
    5311.031(c).




                              p. 4288
Mr. Fred Toler - Page 2 (JM-878)




political subdivision  of the state. Guara&y     Petroleum
Corworati n v. Armstronq, 609 S.W.2d 529, 530 (Tex. 1980);
Smith v. iarris Countv - Houston ShiD Channel Na iaation        -
Pistrict, 330 S.W.2d 672 (Tex. Civ. App. - Ft. Wozh 1959
no writ).   The Authority   derives its powers   from th;!
constitution and the statutes governing the discharge   of
its duties. Attorney General Opinions Nos. JM-742 (1987);
JM-258 (1984); and M-171 (1967).

     The Authority may exercise only those powers that are
expressly delegated to it or that are clearly implied from
such express powers. Tri-Citv Fresh ater Su~olv Di       1
Er    of Harris Countv v. Mann, 142 SWW.2d 945 946"tGeEt
&Of:    J,ower Nueces River Water Suvolv      District    v.
mrtwriaht    274 S.W.2d 199, 207 (Tex. Civ. App.      - San
Antonio 1944    writ ref'd n.r.e.).    Implied powers    are
those that ake llindisnensable to the accomplishment of the
purpose" for which the political subdivision was created;
powers "merely convenient" or Vseful" cannot be implied
and may not be assumed by the subdivision.          Tri-Citv
Freshwater SUDW~Y District No. 2 of Harris County,    suvra,
at 947 (emphasis added).

     In Attorney   General Opinion No. ~JM-742 (1987) we        -
considered whether the Authority may employ armed security
guards who are not commissioned peace officers as defined
in article   2.12 of the Code of Criminal    Procedure,   to
perform   law enforcement  duties on its property.        We
concluded that the Authority   is permitted to employ   only
commissioned peace officers:

       PIhe     legislature   specifies  that   law
       enforcement activities   on the authority's
       property , and necessary to its functions,
       are to be carried out by commissioned  peace
       officers, who are to act with all of the
       authority of a commissioned peace officer,
       such as a county sheriff or constable.

Attorney General Opinion    No. JM-742   (1987).   See   also
Water Code 560.077.

     We are aware that the legislature has created a  new
class of potential licensees   in the field of security         ?
personnel.  A l'public security officer" is "any person
employed or appointed as an armed security officer by the
state or by any political  subdivision of the state," and
all "public security officers" must be licensed.      The
provisions  of article 4413(29aa)    that apply to    the       -




                           p. 4289
Mr. Fred Toler - Page 3 (JX-878)




issuance or revocation  of a license to a peace officer
also apply to the issuance or revocation of a license   for
a public security officer. See ae?eraJJ,y Acts 1987, 70th
Leg., ch. 758, §§2 and 3, amendlna article     4413(29aa),
sections 6(c) and (h), V.T.C.S., to be codified in chapter
415 of    the Government    Code.   The   Commission    has
established  permanent  standards  for the licensing     of
"public security officers"  that are different, and less
stringent, than those applicable to commissioned      peace
officers. See 37 T.A.C. 5211.102 and comoare 37 T.A.C.
5211.77.2

     The statute requiring public security officers to be
licensed does not permit the Commission      to act on the
applications for licenses submitted by the Port of Houston
Authority.   Such would be the case if the Authority     were
permitted to employ "public security officers"      for law
enforcement purposes.   The Authority   is not permitted   to
do so, and nothing in the recent legislation requiring the
licensing   of public security     officers grants to the
Authority the power to use other than commissioned     peace
officers to enforce the law on its property.    Because the
Authority has no power to employ public security      guards
for law enforcement   purposes, it has no power to submit
applications to the Commission    for the licensing of such
personnel.   Tri-Citv  Freshwater   Sunvlv District No. 2,
sunra.

                        SUMMARY

          The Port    of   Houston   Authority,
       navigation district organized   pursuant  tt
       article XVI, section 59, of the        Texas
       Constitution, has no authority    to employ
       public security officers for law enforcement
       purposes.  Rather, the legislature specifies




   2. The legislation which amended article 4413(29aa) to
include a definition of "public security officer"   and to
require such personnel to be licensed  initially contained
language defining a "public security officer"  as a "peace
officer."   See H.B. 559, 70th Legislature    as filed by
Representative Oakley. That language was removed prior to
final passage.




                          p. 4290
Mr. Fred Toler - Page 4    (JH-878)




      that law enforcement activities    on   the
      Authority's property, and necessary to its
      functions are to be carried out by commis-
      sioned peace officers. Water Code 560.077.




                                    JIM     MATTOX
                                    Attorney General of Texas

MARYKELLJZR
First Assistant Attorney General

L.aJ MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Don Bustion
Assistant Attorney General




                          p. 4291